Citation Nr: 1440493	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  07-22 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities to include as secondary to residuals of fracture of T-12 and L-1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel








INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from August 1956 to June 1959.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2010, in June 2012, and in January 2013, the Board remanded the case for further development. 

In a decision in July 201, the Board denied the claim of service connection for peripheral neuropathy of the upper and lower extremities to include as secondary to residuals of fracture of T-12 and L-1. 

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2014 in an Order, the Court granted a joint motion by the parties to vacate the Board's decision and to remand the case to the Board for further action consistent with the joint motion.  
 
The claim is REMANDED to an Agency of Original Jurisdiction (AOJ).


REMAND

Pursuant to the joint motion, a remand is necessary to afford the Veteran a VA neurological examination by a neurologist.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA neurological examination by a neurologist, who has not previously examined the Veteran.   

The VA neurologist is asked to clarify whether EMG/NCV testing is needed to formulate the opinion, and, if so, the Veteran should be afforded EMG/NCV testing, which the VA examiner can review in rendering the opinion.   

The VA neurologist is asked to determine:

Whether it is at least as likely as not that (a 50 percent probability) that peripheral neuropathy of the upper and lower extremities:

Was caused by or is aggravated by service-connected residuals of fracture of T-12 and L-1.  

In this context, the term "aggravation" means a permanent increase in the peripheral neuropathy, that is, an irreversible worsening of the disability beyond the natural clinical course and character of the condition due to the service-connected residuals of a fracture at T-12 and L-1 as contrasted to a temporary worsening of symptoms. 







The Veteran's file must be made available to the VA examiner for review.

2.  After the above development, adjudicate the claim. If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



